Citation Nr: 1112092	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  04-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling, effective November 15, 2002, and 70 percent disabling, effective July 10, 2006.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2003 and November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that assigned an initial rating of 30 percent for PTSD, effective November 15, 2002, and denied entitlement to a TDIU.

In an October 2006 Decision Review Officer decision, the Veteran's disability rating for his PTSD was increased from 30 percent to 70 percent, effective July 10, 2006.  This action did not satisfy the Veteran's appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2005.  A transcript of the hearing is of record. 

When this case was most recently before the Board in March 2008, it was remanded for additional development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The occupational and social impairment from the Veteran's PTSD has more nearly approximates deficiencies in most areas than total impairment throughout the initial rating period.

2.  The Veteran has been unable to maintain any form of substantially gainful employment as a result of his service-connected PTSD throughout the period of this claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating for PTSD of 70 percent, but not higher, have been met throughout the initial rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU have been met throughout the period of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to a higher initial rating for his service-connected PTSD and also asserts entitlement to a TDIU.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

With respect to the TDIU claim, the Board notes the record reflects that the Veteran has been provided adequate notice, to include notice with respect to the effective-date element of the claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required before the Board decides that issue.

In regard to the claim for a higher initial rating for PTSD, the record reflects the Veteran was provided all required notice by a letter mailed in June 2006, and the Veteran had ample opportunity to respond.  

Although the June 2006 letter was sent after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of all required notice and the completion of all indicated development, the originating agency readjudicated the claim.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records (STRs); VA treatment records; and private treatment records were obtained.  The Veteran was afforded appropriate VA examinations and submitted a private examination report.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the increased rating claim, and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Evaluation of PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Service connection for PTSD was granted in the March 2003 rating decision on appeal.  At that time, the Veteran was assigned a 30 percent rating, effective from November 15, 2002.  The Veteran appealed.  As noted above, the disability was ultimately assigned a 70 percent schedular rating, effective from July 10, 2006.

After carefully reviewing the evidence of record, the Board concludes that from November 15, 2002 to July 09, 2006, the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment required for a 70 percent rating; but at no time has the occupational and social impairment from the Veteran's PTSD more nearly approximated the total impairment required for a 100 percent rating.

The record is replete with Vet Center treatment records from November 2002 to December 2009 detailing the Veteran's PTSD symptoms and impairment, to include nightmares; intrusive thoughts; social isolation; a bad temper; relationship problems; depression; anger; disorganized thinking, difficulty concentrating; hallucinations; sleep disturbances; blunted emotions; guilt; hypervigilance; hyperarousal; and distrust of others.

In response to his claim for service connection for PTSD, the Veteran was afforded a VA examination for PTSD in January 2003 in which he reported increased symptoms of obsessive guilt and anxiety; nightmares; a dislike of being around people; a bad temper and often having difficulty with his foremen; depression; sleep disturbances; a lack of friends; illusions/hallucinations; diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; difficulty concentrating; hypervigilance; and startle response.  It was noted that the disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner diagnosed PTSD with a Global Assessment of Functioning (GAF) score of 55.  The VA examiner opined that the Veteran's symptoms had worsened recently since he was no longer working as previously he worked a great deal and often this helped him from thinking about his Vietnam experiences.

The Veteran testified at a Travel Board hearing before the undersigned VLJ in September 2005 that his PTSD symptoms had worsened after retirement but that he had also been hassled or harassed at the job by foremen.  He stated that he was separated from his wife, had no friends/a lack of socialization, had relationship problems with his stepdaughter, panic attacks, short and long term memory loss, anger, nervousness, and sleep disturbances.  The Board finds the Veteran to be competent and credible in reporting his PTSD symptoms.

The Veteran was afforded a VA examination for PTSD in July 2006 in which he reported PTSD symptoms to include recurrent, intrusive thoughts; impaired sleep quality; persistent anxiety and anger episodes; hypervigilance; continued social isolation; nightmares; panic attacks; hyperventilating; problems in his personal relationship to include his wife leaving him; social isolation; acting out in anger with violence; suicidal ideation; and a history of homicidal ideation.  The VA examiner noted that the Veteran presented with a constricted range of affect with his mood anxious and agitated throughout the entirety of the interview.  The VA examiner diagnosed PTSD, chronic with a GAF score of 45.  The examiner noted that the Veteran appeared to have the ability to manage his VA funds in his own best interest.

The originating agency increased the rating for the Veteran's PTSD to 70 percent, effective July 10, 2006, based upon increased symptomatology and impairment evidenced by the above outlined VA examination in July 2006.  After careful consideration, the Board has determined that the increased symptomatology and impairment were present at the time of the Veteran's claim for service connection for PTSD, November 15, 2002, as evidenced by the aforementioned Vet Center records starting in November 2002, the VA examination report in January 2003, and the Veteran's testimony before the undersigned VLJ.  Therefore, the rating of 70 percent, but not higher, is also warranted for the period from November 15, 2002 to July 09, 2006.  

The Veteran had a private examination for PTSD in October 2009.  The examiner opined that the Veteran should be rated as 100 percent disabled secondary to ongoing suicidal and homicidal ideation in the setting of social isolation; violence; and PTSD.  In addition, the examiner noted his disagreement with the previous GAF scores assigned by VA examiners.  On mental status examination during the examination interview, the Veteran's thought process was noted as being tangential and circumstantial with frequent rambling; his thought content contained passive suicidal ideation with the formulation of a plan intermittently (but not during the interview) and intermittent homicidal ideation (not active during the interview); there was no evidence of any psychosis, delusions, or bizarre thinking, but there was evidence of paranoid thought processing.  The Veteran's symptoms were noted to include fear; feelings of helplessness; anger; ongoing intrusive recollections; avoidance; detachment; restricted range of affect; hyperarousal; sleep disturbances; outbursts of anger; overt and severe violence; hypervigilance; difficulty concentrating and difficulty functioning in any aspect of his day-to-day life.  The examiner opined that the Veteran had severe PTSD that has been completely disabling to him for an extended period of time and became profoundly disabling by May 2002, to the point that he was no longer able to work; that he was nonfunctional in many aspects of his life including the inability to engage in appropriate relationships and even simple social situations.  The examiner diagnosed, in pertinent part, PTSD, chronic with delayed onset with a GAF score of 30.

The Veteran was afforded a VA examination for PTSD in May 2010 in which he reported that he used to work seven days per week to avoid idle time which usually brought intrusive thoughts of Vietnam; that he worked by himself on an assembly line; that interaction with others was always at a minimum; that a year and a half prior to retirement, his job was automated and he was transferred to another position which required regular contact with co-workers and supervisors; that this caused a lot of friction since he had no tolerance for being told what to do by people who did not know his job; and that when he was offered early retirement, he promptly accepted.  The Veteran reported that he was separated from his wife for a year but they had since reconciled.  The VA examiner noted that the Veteran kept eye contact to a minimal during the evaluation; his mood and affect were quite depressed; and he became tearful when discussing some of the events he experienced in Vietnam.  The Veteran reported having "on and off" thoughts of suicide and reported a history of violence to include fighting.  The Veteran reported symptoms to include depression; social isolation; general malaise; anxiety; anger/irritability; intrusive experiences; defensive avoidance; sleep disturbances; fatigue; diminished ability to think or concentrate; recurrent thoughts of death; detachment and estrangement from others; hypervigilance; and exaggerated startle response.  It was noted that the disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The May 2010 VA examiner commented on the aforementioned private examination, opining that although the Veteran had suicidal thoughts "on and off," this could not be described as a "suicidal preoccupation" but rather were passive thoughts of the impact of his death on others; that the Veteran had demonstrated an ability to function in various areas of his life, although not at the optimal level; specifically, while socially isolated most of the time, the Veteran had two good friends whom he communicated with regularly and stated that he was looking forward to the upcoming military reunion with these friends; the Veteran worked for more than three decades, albeit with some less than desirable coping strategies (isolation and alcohol use); and he continued to work even after being moved to a position where he had to interact with others, retiring when he became eligible.  The VA examiner diagnosed, in pertinent part, PTSD with a GAF score of 45.  The examiner opined that per the Veteran's own report, work allowed him an opportunity to occupy his time and keep his thoughts off of reminders of PTSD; in a sense, work was beneficial in somewhat reducing symptoms; and that so long as there was an opportunity to function in an isolative setting without others around him (of which there is no guarantee), there are no contraindications to work.  The examiner finally noted that the Veteran was competent to manage any VA monies that he may be awarded.

On review of the evidence above, the Board cannot find the Veteran's occupational and social impairment from PTSD more nearly approximates total than deficiencies in most areas, as required for the schedular 100 percent rating.  

In so concluding, the Board notes that while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the May 2010 VA examiner's opinions and assessment of the Veteran's PTSD are more probative than the opinion of the private examiner.  In this regard, the Veteran is shown to have reconciled the relationship with his wife; he has not been a real danger to himself or others; and he has been functionally cogent, to specifically include during previous VA examinations and the September 2005 hearing before the undersigned VLJ.  He has also maintained social contact with a couple friends.  Further, he is shown to be mentally capable of managing his own finances.  The Board accordingly cannot find him to be totally disabled due to his PTSD.

In determining that the Veteran's PTSD warrants a 70 percent disability rating and not a 100 percent rating, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores from 21 to 30 indicate inability to function in almost all areas.  

A GAF score of 31 to 40 is indicated when there is, "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."    

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The GAF scores do not correlate to any specific rating.  The Board has found the examination findings and the actual assessments of the Veteran's occupational and social functioning to be more probative than the GAF scores.

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence to VA.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his statements shows impairment more closely approximating the criteria for a 100 percent rating.

The Board has found the criteria for a rating in excess of 70 percent for PTSD are not met.  The evidence preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability if the service-connected disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran's PTSD is evaluated as 70 percent disabling.  He accordingly meets the schedular criteria for a TDIU, and the Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.

The Veteran has reported that he has a high school education and experience working as an automation technician.  He stopped working in May 2002 because he became too disabled to work at that time.

On review of the evidence outlined above, to specifically include the reports of the private examination in October 2009 and the VA examination in May 2010, the Board finds the evidence shows the Veteran's service-connected PTSD renders him unemployable.  

Specifically, the Board notes that the May 2010 examiner opined that:  so long as there was an opportunity to function in an isolative setting without others around him (of which there is no guarantee), there were no contraindications to work.  As noted above, the record reflects that the Veteran has a limited education and industrial background.  Therefore, the Board does not believe that it is realistic to expect the Veteran to qualify for employment in a setting that does not involve contact with others.  Based on this limited scenario for a suitable work setting and the private examiner's opinion, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.  Accordingly, the criteria for a TDIU are met throughout the period of the claim.  The Board specifically notes that the TDIU claim is a component of the initial rating claim on appeal and that the Board is granting the TDIU from November 15, 2002.





ORDER

The Board having determined that the Veteran's PTSD warrants a rating of 70 percent, but not higher, throughout the initial rating period, November 15, 2002, to the present, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to a TDIU is granted throughout the period of this claim, November 15, 2002, to the present, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


